Title: To Benjamin Franklin from Nathan Rumsey, 31 December 1776
From: Rumsey, Nathan
To: Franklin, Benjamin


Honorable Sir
Nantes 31st. Decemr. 76
I have the pleasure of informing you of the Arrival of a Brigt: Yesterday in the Loire loaded with Tobacco from George Town on Sassafras River in Maryland. In her comes passenger Mr. Robert Maise of Philada. who has been with me to day. She left the Capes of Virginia the 15th Novemr., spoke a Plymouth Privateer the 28th of Novemr. at Sea out 7 Days from Boston who told him that Major Rogers had been defeated in Connecticut with his party raised against us on Long Island, that the Royalists had retired into New York to winter Quarters. Nothing from the lakes since our Defeat at Crowpoint which you were acquainted with before leaving the Continent. He reports no other matters of any consequence. Mr. Maise sups with me this Evening, and should he communicate any thing that may merit your Attention, I shall not fail to give you the particulars, as I shall of every piece of Intelligence. Inclosed is a Letter which Mr. Maise put into my hands. Since your Departure from hence is also arrived Cap. Young of Philada. and another Vessel from Plymouth, on Acct. of Congress, the Cap. and Sailors of which last have forsaken her and are going to England. She is consigned to Mr. Schweighauser and he is in Doubt how to act. It would give me pleasure Mr. Morris was here. Mr. Gruel speaks no english and I am prodigiously hurried, without any Directions or powers to act. A Dutch Transport is lately arrived, an English officer passenger put in her I conjecture to prolong the freight. The officer has protested against the Cap. here for not proceeding on his Voyage and insists he shall not stir untill Government have dischargd him here. He fears Cap. Wickes will take the Vessel going out. With the utmost respect I am Honorable sir Your Most obedient Humble Servant.
Nathan Rumsey
 
Addressed: The Honorable / Doctor Benjamin Franklin / chez Mons. Sollier Banquier / a / Paris
Notation: Lett. from N Rumsey Nantes 31. Decr 1776.
